


EXHIBIT 10.2


Dated March 25, 2013
WITHOUT PREJUDICE AND SUBJECT TO CONTRACT
BRADY CORPORATION LIMITED
PETER SEPHTON
Compromise agreement
 
 



THIS AGREEMENT is made on March 25, 2013
BETWEEN:
(1)
BRADY CORPORATION LIMITED whose registered office is at Wildmere Industrial
Estate, Banbury, Oxfordshire OX16 3JU (the Employer); and

(2)
PETER SEPHTON of The Coach House, Severnstoke Bank, Severnstoke WR8 9JG (the
Employee)

1.
DEFINITIONS

1.1
In this Agreement the following expressions have the following meanings:





--------------------------------------------------------------------------------




“the Adviser”
the person named as Adviser in Schedule ý2;
“Confidential Information”
trade secrets or other secret or confidential technical or commercially
sensitive information of the Employer and/or the Group and any of its/their
directors, officers, shareholders, customers, clients or suppliers in whatever
form (including, without limitation, in written oral, visual or electronic form
or on any magnetic or optical disk or memory and wherever located) and whether
or not marked “confidential” including by way of illustration and without
limitation, raw materials; research and development; inventions and know how;
information relating to the business, products, affairs and finances of the
Employer and any Group company; formulae and formulations; methods of treatment,
processing, manufacture or production, process and production controls including
quality controls; business methods, plans, strategies and tactics; suppliers and
their production and delivery capabilities; clients, customers and details of
their particular requirements; costings and prices, profit margins, discounts,
rebates and other financial information; marketing strategies and tactics;
current activities and current and future plans relating to all or any of
development, production or sales including the timing of all or any such
matters; the development of new products and services and/or new lines of
business; production or design secrets; technical design, data or specifications
of the Employer's or Group's products or services; machinery and equipment
design, development and maintenance; remuneration and benefit strategies for
employees; and career path and appraisal details of employees;
“Group”
the Employer and every Group Company wherever registered or incorporated;
“Group Company”
the Employer and its Parent Undertakings, its Subsidiary Undertakings and the
Subsidiary Undertakings of any of its Parent Undertakings from time to time
(“Parent Undertaking” and “Subsidiary Undertaking” having the meanings set out
in section 1162 Companies Act 2006);
“PAYE deductions”
“the Second Compromise Agreement”
the agreement in the form attached at Schedule 5, to be executed in accordance
with Clause 2.3;
“the Termination Date”
31 July 2013;
“the Termination Payment”
the payment referred to in Clause ý6.1.



2.
BASIS OF AGREEMENT



2.1    The parties have entered into this Agreement to record and implement the
terms on which they have agreed to settle all outstanding claims which the
Employee has or may have against the Employer or the Group or its/their
respective officers or employees arising out of or in connection with or as a
consequence of his employment and/or its termination and his office as an
officer and/or director and/or its cessation. The terms set out in this
Agreement constitute the entire Agreement between the parties relating to such
termination and/or resignations and are without admission of liability on the
part of the Employer or the Group.


2.2    The Employer is entering into this Agreement for itself and as agent for
and trustee of all Group Companies and is duly authorised to do so. The parties
intend that each Group Company should be able to enforce in its own right the
terms of this




--------------------------------------------------------------------------------




Agreement which expressly or impliedly confer a benefit on that company subject
to and in accordance with the provisions of the Contracts (Rights of Third
Parties) Act 1999.


2.3    It is a condition of this Agreement that the Employee shall (and shall
procure that an independent legal adviser shall) within 7 days before the
Termination Date execute the Second Compromise Agreement. The Employer reserves
the right, in agreement with the Employee, to make such amendments to the Second
Compromise Agreement as it may reasonably require to ensure that all claims
which the Employee then has or may have in relation to his past offices,
directorships, employment or its termination are validly compromised.


3.
TERMINATION DATE



3.1    The Employee's employment with the Employer will terminate on the
Termination Date by reason of retirement.


3.2    Between the date of this Agreement and the Termination Date, the Employee
agrees that:


3.2.1    he will remain bound by his duties of good faith, loyalty and fidelity,
as well as his fiduciary duties; and


3.2.2    he will unless instructed otherwise by the Employer, continue to attend
work and carry out such duties as the Employer may reasonably require from time
to time (whether on behalf of the Employer or any Group Company).


3.3    Notwithstanding the termination of his employment, the Employee agrees to
provide the Employer and any Group Company and its/their solicitors/advisers
with reasonable ongoing assistance in relation to any pending and future claims
made against or brought by the Employer or any Group Company, with which the
Employee has relevant knowledge or may be required as a witness. The Employer
agrees to pay the Employee in respect of his reasonable expenses (including
travel, food, out-of-pocket and accommodation expenses) for providing any such
assistance. The Employee acknowledges that such assistance could involve, but is
not limited to, responding to or defending any regulatory or legal process under
any applicable law, providing information in relation to any such process,
preparing witness statements and giving evidence on behalf of the Employer or
any Group Company. Nothing in the clause shall prevent the Employee from giving
truthful evidence in any forum.


4.
REMUNERATION TO TERMINATION DATE



4.1    The Employee will be paid his normal salary (less PAYE deductions) and
provided with all his current benefits for the period up to and including the
Termination Date. For the avoidance of doubt these benefits include pension
contributions, car allowance, fuel benefit, private medical insurance and death
in service.


4.2    The Employer will reimburse the Employee his final expenses incurred up
to the Termination Date subject to receipt of satisfactory evidence of
expenditure in accordance with the Employer's current expenses policy.


4.3    Save as set out in this Agreement, the Employee accepts that the
provision of all benefits from the Employer and/or any Group Company will cease
from the Termination Date.




--------------------------------------------------------------------------------




4.4    Without prejudice to clause 4.3 and subject to the Employee first
returning such items so that all company licensed software, intellectual
property and any Confidential Information can be removed, the Employer agrees to
transfer ownership of the Employee's company Iphone, Ipad and laptop to the
Employee free of charge with effect from the Termination Date, and the Employee
accepts that after this date he will be responsible for all costs associated
with the use of and ownership of such items.


5.
DIRECTORSHIPS



5.1    The Employee agrees to resign as an officer and director of all Group
Companies in which he holds office, with effect from 30 April 2013, by signing
and delivering to the Employer a letter of resignation in the form at
Schedule 3. The Employee irrevocably appoints the Employer to be his/her
attorney in his name and on his behalf to sign execute or do any such instrument
or thing and generally to use his/her name in order to give the Employer (or its
nominee) the full benefit of the provisions of this clause. The Employee
therefore agrees not to hold himself out as being an officer or a director of
any Group Company after 30 April 2013, and not to hold himself out as being an
employee of any Group Company after the Termination Date.


5.2    The Employee will immediately on receipt of a written request by the
Employer do everything the Employer may require (including executing documents)
to resign from all other directorships, offices or other positions including
trusteeships which he holds by virtue of his employment with the Employer and
any Group Company.


5.3    The Employer acknowledges that Article 9.01 of Brady Corporation's
Bye-laws contain an indemnity against legal proceedings in favour of the
Employee to the extent set out in that Article. The Employer also acknowledges
that Brady Corporation carries Director's & Officers liability insurance (“D&O
Insurance”) covering current and former directors and officers of any Group
Company for claims made in the year ending 31 October 2013. The Employer
anticipates, without giving any warranty or guarantee to that effect, that Brady
Corporation will take out similar D&O Insurance in the next few years.


6.
TERMINATION PAYMENT & STOCK ON TERMINATION



6.1    Subject to the terms of this Agreement and without admission of
liability, the Employer will pay the Employee as damages for breach of contract
and as compensation of loss of employment a Termination Payment of £330,000
(three hundred and thirty thousand pounds) less PAYE deductions.


6.2    Provided this Agreement has become binding in accordance with clause ý15,
and all conditions relating to this Agreement have been met the parties agree
that the Termination Payment will be paid to the Employee within 14 days of the
Termination Date, into a bank account or accounts nominated by him.


6.3    At the date of this Agreement, the Employee remains a holder of a number
of Non Qualified Stock Options (“Options”) pursuant to the terms of the Brady
Corporation 2006 Omnibus Incentive Stock Plan (“the Plan”).


7.
LEGAL FEES



7.1    Subject to the terms of this Agreement and subject to receipt of an
invoice from the Employee's Adviser, the Employer agrees to pay to the Adviser
up to a maximum of £7,500 plus VAT as a contribution towards the Employee's
legal fees incurred




--------------------------------------------------------------------------------




exclusively in connection with the termination of his employment and in seeking
advice on the terms of this Agreement and the Second Agreement. Any invoice
should be addressed to the Employee but expressed to be payable by the Employer
and sent under private and confidential cover to Louis Bolognini (Senior Vice
President, General Counsel & Secretary).


8.
TAXATION



8.1    The parties understand that in accordance with Chapter 3 Part 6 of the
Income Tax (Earnings and Pensions) Act 2003 the first £30,000 of the Termination
Payment is not subject to tax (although the Employer gives no warranty to this
effect) and therefore it will be paid without deduction of tax. The Termination
Payment in excess of £30,000 will be subject to normal PAYE deductions.


8.2    The Employee will be responsible for the payment of any tax and
employee's national insurance contributions referable to the Termination Payment
and all other payments and the provision of benefits set out in this Agreement
in excess of any PAYE deductions made by the Employer. The Employee hereby
agrees to indemnify the Employer and the Group on a continuing basis immediately
on demand against all such liabilities, including any interest, penalties,
reasonable costs and expenses incurred as a result of any default or delay by
the Employee which the Employer or any Group Company may incur in respect of or
by reason of such payments or the provision of such benefits. The Employer
agrees that it will notify the Employee within 7 days and provide relevant
details if it receives a written enquiry and/or demand from HMRC or other
relevant authority in relation to the Termination Payment or any payment made
under this Agreement such that the Employee is given a reasonable opportunity at
his own cost to dispute any such demand with HMRC or other relevant authority.
The Employer shall make no admission on behalf of the Employee in respect of any
such liability until the Employee has been given a reasonable opportunity to
dispute any such demand with HMRC or other relevant authority.


9.
RETURN OF PROPERTY



9.1    Except as set out in clause 4.4, on or before the Termination Date, the
Employee will return to the Employer all Confidential Information, credit cards,
keys, his security pass, any identity badge, all computer disks, software and
computer programs, mobile telephone, any laptop computer, facsimile machine,
printer, Blackberry or PDA, (save for those referred to in clause 4.4 which the
Employee is being permitted to retain) all documents and copies (including
electronic or recorded versions and copies in whatever medium held) together
with all other property belonging to the Employer or the Group or relating to
its or their business in his possession or control except for such property as
the parties agree in writing that the Employee may retain.


9.2    The Employee shall, if requested, provide the Employer with a signed
statement confirming that he has complied fully with his obligations under
Clause ý9.1 and shall provide such reasonable evidence of compliance as may be
requested.


10.
WARRANTIES AND REPRESENTATIONS



10.1    The Employee warrants as a strict condition of this Agreement and
represents to the Employer that up to and as at the date this Agreement becomes
binding in accordance with Clause ý15, the Employee:






--------------------------------------------------------------------------------




10.1.1    has not committed any breach of any duty owed to the Employer or any
Group Company. For the avoidance of doubt, this Agreement will not operate to
release the Employee from any liability owed to any Group Company of which the
Employee was an officer or a director by virtue of his employment with the
Employer;


10.1.2    has not retained any software or computer programs, documents or
copies (electronically or otherwise) which belong to the Employer or any Group
Company or to which the Employer or any Group Company is entitled;


10.1.3    has not done or failed to do anything, which act or omission amounts
to a repudiatory breach of the express or implied terms of his employment with
the Employer or which, if it were to be done or omitted after the date of this
Agreement, would be in breach of any of its terms;


10.1.4    is not employed or self-employed in any capacity nor is he in
discussions which are likely to lead to nor has he received such an offer of
employment or self-employment; in each case in respect of any competitive
business;


10.1.5    has not commenced any action or issued any proceedings against the
Employer or any Group Company or any of its/their respective officers or
employees.


10.2    The Employer is under no obligation to make the payments or provide the
benefits specified in Clauses 4, 6 and 7 if:
    
10.2.1    the Employee is in breach of any of the warranties referred to in this
Clause ý10 and elsewhere in this Agreement; or


10.2.2    on or before the Termination Date, the Employee does or fails to do,
or has done or failed to do, anything which act or omission amounts to a
repudiatory breach of the express or implied terms of his employment with the
Employer.


11.
CONFIDENTIALITY AND OTHER RESTRICTIONS



11.1    The Employee affirms the provisions of clause 2 of the Confidentiality
Agreement dated 24 May 2005 between the Employee and Brady Corporation and
confirms that he will not (except as authorised or required by law or as
authorised by the Employer) at any time after the Termination Date, whether
directly or indirectly, use or make use of and/or disclose any Confidential
Information to any person, company or other organisation whatsoever.


11.2    The parties agree and undertake (in consideration of their mutual
promises to that effect) and subject to Clause ý11.7 that neither will:


11.2.1    make or publish any statement to a third party concerning this
Agreement;


11.2.2    make or publish any derogatory or disparaging statement or do anything
in relation to the other and in the case of the Employee in relation to any
Group Company or any past, current or future officers or employees of the
Employer or any Group Company, which is intended to or which might be expected
to damage or lower their respective reputations;




--------------------------------------------------------------------------------




provided that the parties will not be prevented from making a disclosure for the
purposes of seeking legal advice in relation to this Agreement provided the
professional adviser is bound by a duty of confidence; to the proper authorities
as required by any applicable law; in the case of the Employee to his wife or
partner, or civil partner, provided such person agrees to maintain
confidentiality; in the case of the Employer where in its reasonable opinion it
is in the interests of good corporate governance to do so; and in the case of
the Employer, such disclosure is consistent with the terms and spirit of the
agreed reference.
11.3    The Employee accepts that during the course of his employment with the
Employer, he was privy to and had access to Confidential Information about the
Employer and the Group. The Employee therefore agrees to be bound by the
restrictive covenants set out at Schedule 4 of this Agreement.


11.4    The Employer shall pay £7,000 (seven thousand pounds) less normal PAYE
deductions, to the Employee as consideration for him entering into the
restrictive covenants at Schedule 4 (such sum to be paid within 14 days of the
Termination Date.


11.5    In order to enable the Employer to protect its legitimate interests and
to enforce its rights under this Agreement, the Employee agrees that he will:


11.5.1    notify the Employer in writing of the identity of any prospective
employer or business in which he wishes to be employed, engaged, concerned or
interested or to which he wishes to provide technical, commercial or
professional advice where, in the reasonable belief of the Employee, becoming so
employed, engaged, concerned or interested or providing such advice would be
likely to breach the provisions of Schedule 4 prior to accepting such employment
or engagement; and


11.5.2    bring the provisions of Schedule 4 to the attention of any third party
proposing directly or indirectly to employ, appoint or engage him after the
Termination Date.


11.6    The Employee warrants that he has not done or failed to do anything
including without limitation published any statement or authorised or permitted
anyone else to do so prior to the date of this Agreement which would constitute
a breach of Clauses 11.1 or 11.2 if it had occurred after the date of this
Agreement.


11.7    The Employer will not be liable for any breach of its undertakings at
Clause ý11.2 caused by the actions of any of its past, current or future
officers or employees if it has taken such steps as are reasonable to prevent
that breach or breaches of that kind.


12.
FULL AND FINAL SETTLEMENT



12.1    The terms of this Agreement are, without any admission of liability on
the part of the Employer or any Group Company, in full and final settlement of
all sums due to the Employee from the Employer or any Group Company and all
claims in all jurisdictions under contract, tort, statute or otherwise which the
Employee has or may have against the Employer or any Group Company or its/their
respective current or former officers, directors or employees arising out of or
in connection with or as a consequence of his position as an officer or a
director of the Employer or any group company, and/or his employment and/or its
termination (whether such claims are, or could be, known to the parties, and
including any claims which may arise in the future)




--------------------------------------------------------------------------------




including in particular for the avoidance of doubt the claims specified in
Schedule ý1, each of which is hereby intimated and waived.


12.2    The Employee agrees to refrain from commencing any action or issuing any
proceedings against the Employer or any Group Company or its/their respective
current or former directors, officers or employees in respect of any claims
referred to in Clause 12.1 including the claims specified in Schedule 1.


12.3    Neither the settlement and waiver in Clause ý12.1 nor the agreement to
refrain from proceedings in Clause ý12.2 applies to any claim:


12.3.1    for personal injury of which the Employee is not aware or would not be
reasonably aware at the date of this Agreement (and the Employee warrants he is
not aware of any facts or circumstances that may give rise to a personal injury
claim against the Employer or any Group Company); or


12.3.2    for the sums and benefits due to him pursuant to this Agreement.


13.
NO KNOWLEDGE OF OTHER CLAIMS



13.1    The Employee confirms that he is not aware of any claims other than
those specified in Schedule ý1 or facts or circumstances that may give rise to
any claim against the Employer or any Group Companies or any of its/their
respective current or former officers, directors or employees in relation to any
other matters.


13.2    The Employee represents and warrants that:


13.2.1    he has instructed the Adviser to advise as to whether he has or may
have any claims, including statutory claims, against the Employer or any Group
Company or its/their respective current or former officers, directors and
employees arising out of or in connection with his resignation from office and
directorships and his employment or its termination;


13.2.2    he has provided the Adviser with all available information which the
Adviser requires or may require in order to advise whether he has any such
claims; and


13.2.3    the Adviser has advised him that, on the basis of the information
available to the Adviser, his only claims or particular complaints against the
Employer or any Group Company or its/their respective current or former
officers, directors and employees whether statutory or otherwise are those
listed in Schedule ý1 of this Agreement and that he has no other claim against
the Employer or any Group Company or its/their respective current or former
officers, directors and employees whether statutory or otherwise.


13.3    In the event of the Employee commencing any action or issuing or
pursuing any proceedings or being granted any judgment against the Employer or
any Group Company or any of its/their officers, directors or employees whether
arising out of his resignation from office and directorship or his employment or
its termination, the Employee shall indemnify the Employer or relevant Group
Company in respect of:




--------------------------------------------------------------------------------






13.3.1    its legal costs of defending such action or proceedings (including
reasonable legal and professional fees and disbursements together with VAT
thereon); and


13.3.2    any award or judgment;


and such part of the Termination Payment equivalent to the amount of such costs,
award or judgment shall become immediately repayable to the Employer or relevant
Group Company as a debt.
14.
COMPLIANCE WITH STATUTORY PROVISIONS



14.1    To the extent that they are relevant, the conditions regulating
compromise agreements and compromise contracts under the following instruments
and provisions (as subsequently consolidated, modified or re-enacted from time
to time) are satisfied and met: the Sex Discrimination Act 1975; the Race
Relations Act 1976; Schedule 3A of the Disability Discrimination Act 1995; the
Employment Rights Act 1996; the Working Time Regulations 1998; the National
Minimum Wage Act 1998; the Employment Relations Act 1999; Schedule 4 of the
Employment Equality (Sexual Orientation) Regulations 2003; Schedule 4 of the
Employment Equality (Religion or Belief) Regulations 2003; Schedule 5 of the
Employment Equality (Age) Regulations 2006; the Pensions Act 2008; and
paragraphs (c) and (d) of section 147(3) of the Equality Act 2010.


14.2    The Employee confirms that:


14.2.1    he has received advice from the Adviser (who is a relevant independent
adviser within the meaning of the provisions referred to in Clause 14.1) as to
the terms and effect of this Agreement and in particular its effect on his
ability to pursue his rights before an Employment Tribunal; and


14.2.2    he will procure that the Adviser signs the Certificate in Schedule 2.


15.
WITHOUT PREJUDICE



15.1    Notwithstanding that this Agreement is marked “without prejudice and
subject to contract” when the Agreement has been dated and signed by/ on behalf
of the parties and is accompanied by the Certificate in Schedule ý2 signed by
the Adviser it will become an open and binding agreement between the parties.


16.
WHOLE AGREEMENT



16.1    This Agreement cancels and is in substitution of all previous letters of
engagement, employment agreements and arrangements whether oral or in writing
related to the subject matter hereof, between the Employer and Employee,
(including but not limited to the employment and termination of the employment
of the Employee) all of which shall be deemed to have been terminated by mutual
consent and superseded, save as provided in Clauses 5.3, 6.3 and 11.1.




--------------------------------------------------------------------------------




17.
GOVERNING LAW AND JURISDICTION



17.1    This Agreement is governed by the law of England and Wales and any
dispute is subject to the exclusive jurisdiction of the courts and tribunals of
England and Wales.


18.
COUNTERPARTS



18.1    This Agreement may be executed in any number of counterparts, each of
which, when executed, shall be an original, and all the counterparts together
shall constitute one and the same instrument


SCHEDULE 1


CLAIMS
All and any claims
1.    for damages for breach of contract howsoever arising;
2.    for pay in lieu of notice or damages for termination of employment without
notice or on short notice;
3.    in respect of outstanding pay, holiday pay (including statutory holiday
whether under the Working Time Regulations 1998 or otherwise), overtime,
bonuses, commission and benefits in kind;
4.    for a redundancy payment whether statutory under the Employment Rights Act
1996 or otherwise;
5.    under or relying on the Equal Pay Act 1970, Article 141 of the Treaty of
Rome or Article 157 of the Treaty on the Functioning of the European Union;
6.    in respect of discrimination, harassment or victimisation under the Sex
Discrimination Act 1975; the Race Relations Act 1976; the Disability
Discrimination Act 1995; the Employment Equality (Sexual Orientation)
Regulations 2003; the Employment Equality (Religion or Belief) Regulations 2003;
the Employment Equality (Age) Regulations 2006;
7.    in respect of unlawful deductions from wages or payments, under Part II of
the Employment Rights Act 1996;
8.    in respect of unfair dismissal under the Employment Rights Act 1996;
9.    under Part V of the Employment Rights Act 1996 in respect of detriment
suffered in relation to: jury service, under section 43M; health and safety,
under section 44; Sunday working, under section 45; the Working Time Regulations
1998, under section 45A; making a protected disclosure, under section 47B;
10.    for damages for distress, anxiety or financial loss caused by harassment
under Section 3 of the Protection from Harassment Act 1997;
11.    in respect of a breach of the Working Time Regulations 1998;
12.    in respect of a failure to comply with obligations under the Human Rights
Act 1998;
13.    for damages under Section 13 of the Data Protection Act 1998;
14.    under section 120 of the Equality Act 2010 relating to: age
discrimination or harassment related to age, disability discrimination or
harassment related to disability; marriage and civil partnership discrimination;
race discrimination or harassment related to race; religious or belief-related
discrimination or harassment related to religion or belief; sex discrimination,
harassment related to sex, or sexual harassment under section 26(2); harassment
under section 26(3) (less favourable treatment because of a rejection of or
submission to harassment related to sex, or gender reassignment, or sexual
harassment); sexual orientation




--------------------------------------------------------------------------------




discrimination or harassment related to sexual orientation; victimisation; or in
respect of a breach of an equality rule or non-discrimination rule under the
Equality Act 2010;
15.    in respect of a breach of an equality clause under the Equality Act 2010,
Article 141 of the Treaty of Rome or Article 157 of the Treaty on the
Functioning of the European Union;
16.    in respect of the right not to suffer a detriment under section 55 of the
Pensions Act 2008.


SCHEDULE 2


ADVISER'S CERTIFICATE
I confirm that:
1.
I am a relevant independent adviser (as defined in the provisions referred to in
Clause ý14.1 of the Agreement between Peter Sephton (the Employee) and the
Employer to which this Certificate is annexed).

2.
I have advised the Employee of the terms and the effect of the Agreement and in
particular its effect on his ability to pursue a claim before an Employment
Tribunal.

3.
There is in force a contract of insurance covering the risk of a claim by the
Employee in respect of loss arising in consequence of the advice.



Adviser's signature         /s/ ANDREA LONDON
Adviser's name             Andrea London
(capitals)
Title                 Partner
Adviser's business address        Rosenblatt Solicitors
9-13 St Andrew Street
London EC4A 3AF
    




    




--------------------------------------------------------------------------------




SCHEDULE 3


RESIGNATION LETTER


Private & Confidential
The Directors
Brady Corporation


Dear Sirs
Please accept this letter as formal notice of my resignation as an officer and
director of the Brady companies listed in the Appendix below and of all other
offices I hold as a result of or in connection with my employment with Brady
Corporation. My resignation from all such offices is to be effective from close
of business on 30 April 2013.
I confirm that I have no claim or right of action of any kind outstanding for
compensation or otherwise against any of the above companies or any of its/their
directors, officers or employees.
Yours sincerely


/s/ PETER SEPHTON


Peter Sephton


APPENDIX
W.H. Brady N.V. (Belgium)
Transposafe Systems Belgium NV/SA
Brady A/S (Denmark)
Branch Office- W.H. Brady N.V. (Hungary)
Brady Italy S.r.l. (Italy)
Brady AS (Norway)
Pervaco AS (Norway)
Wiremarkers Pty. Ltd. (South Africa)
Grafo Wiremarkers Pty. Ltd. (South Africa)
Dartag Marking Pty. Ltd. (South Africa)
Touch Fasteners Pty. Ltd. (South Africa)
Brady Identificacion S.L.U (Spain)
Brady AB (Sweden)
Brady Sweden Holding AB (Sweden)
Brady Converting AB (Sweden)
Tradex AB (Sweden)
Runelandhs Försäljnings AB (Sweden)
Runelandhs Fastigheter AB (Sweden)
Brady Etiket ve Isaretleme Ticaret Ltd Sirketi (Turkey)
Brady European Holdings Ltd (UK)
Brady European Finance Ltd (UK)
B.I. UK
Brady Corporation Ltd (UK)
Brady o.o.o. (Russia)
Brady ID Solutions SRL (Romania)
Brady GmbH (Germany)









--------------------------------------------------------------------------------




SCHEDULE 4


POST-TERMINATION RESTRICTIONS
1.
The Employee will not without the prior written consent of the Employer (such
consent not to be unreasonably withheld or delayed) directly or indirectly and
whether alone or in conjunction with or on behalf of any other person and
whether as a principal, shareholder, director, officer, employee, agent,
consultant, partner or otherwise:



1.1
within the Restricted Territory and for a period of 12 months from the
Termination Date, be employed, engaged, concerned or interested in or provide
technical, commercial or professional advice to the Restricted Organisations
and/or any business which supplies or provides (or intends to supply or provide)
Products or Services in competition with the Employer or any Relevant Group
Company, provided that this restriction does not apply to prevent the Employee
from (i) undertaking duties or activities which are materially different from
those undertaken by him in the course of his employment during the Relevant
Period or (ii) holding shares or other securities in any company which is
quoted, listed or otherwise dealt in on a Recognised Investment Exchange or
other securities market and which confer not more than 4% of the votes which
could be cast at a general meeting of such company; or

1.2
within the Restricted Territory and for a period of 12 months from the
Termination Date, be employed, engaged, concerned or interested in the part of a
business which at any time during the Relevant Period has supplied Products or
Services to the Employer or any Relevant Group Company and with which the
Employer or any Relevant Group Company has exclusive or special terms and/or do
or attempt to do anything which causes or may cause such business to cease,
alter or reduce materially its supplies or alter its terms of business with and
to the detriment of the Employer or any Relevant Group Company; or

1.3
within the Restricted Territory and for a period of 12 months from the
Termination Date, be employed, engaged, concerned or interested in any business
which is or was at any time during the Relevant Period a Relevant Customer of
the Employer or any Relevant Group Company and/or do or attempt to do anything
which causes or may cause the Relevant Customer to cease or reduce materially
its orders, contracts or dealings with or alter its terms of business with and
to the detriment of the Employer or any Relevant Group Company; or

1.4
during the Agreed Period, canvass, solicit or approach or cause to be canvassed,
solicited or approached any Relevant Customer for the supply or provision of
Relevant Products or Services or endeavour to do so; or

1.5
during the Agreed Period, deal or contract with any Relevant Customer in
relation to the supply or provision of any Relevant Products or Services, or
endeavour to do so; or

1.6
during the Agreed Period, solicit, induce or entice away from the Employer or
any Relevant Group Company in connection with any business in, or proposing to
be in, competition with the Employer or any Relevant Group Company, employ,
engage or appoint or in any way cause to be employed, engaged or appointed a





--------------------------------------------------------------------------------




Critical Person, whether or not such person would commit any breach of his or
her contract of employment or engagement by leaving the service of the Employer
or any Relevant Group Company; or
1.7
during the Agreed Period, be employed, engaged, concerned or interested in any
business:

1.1.1     with, or on behalf of, any Critical Person; and/or
1.1.2
which has, at any time during the Relevant Period, employed, appointed or
engaged two or more Critical Persons,

for the purposes of competing, or preparing to compete with the Employer or any
Relevant Group Company where the Employee and such person(s) are each likely to
be in possession of Confidential Information which, if utilised by the Employee
and Critical Person(s) together, would be likely to be of assistance to any
person, firm or company competing with, or preparing to compete with, the
Employer or any Relevant Group Company;
1.8
during the Agreed Period, use or seek to register, in connection with any
business, any name or internet domain name (URL) or other device which includes
the name or device of the Employer or any Relevant Group Company or any
identical or similar sign or at any time after the Termination Date represent
himself as connected with the Employer or any Relevant Group Company in any
capacity.

2.
Whilst the restrictions in this Schedule 4 are regarded by the parties as fair
and reasonable, each of the restrictions in clause 1 above are intended to be
separate and severable. If any restriction is held to be void but would be valid
if part of the wording (including in particular, but without limitation, the
definitions contained in clause 3) were deleted, such restriction will apply
with so much of the wording deleted as may be necessary to make it valid or
effective.



2.1
The parties further agree that in the event of breach by the Employee of any of
the provisions in this Schedule 4, the Employer and/or Relevant Group Company
will be entitled by written notice to extend the period during which the
breached provisions apply by an equivalent period to that during which the
breach or breaches have continued, such additional period to commence on the
date on which the said period would have otherwise expired. The Employee hereby
agrees that if the Employer or any Relevant Group Company so extends the period
of any such restriction, this will not prejudice the right of the Employer or
any Relevant Group Company to apply to the Courts for injunctive relief in order
to compel him to comply with the provisions of this clause and/or damages, as
the case may be.

3.
In this Schedule the following expressions will have the following meanings:



“Agreed Period”
31 December 2014;





--------------------------------------------------------------------------------




“Critical Person”
any employee, agent, director, officer, consultant or independent contractor,
employed, appointed or engaged by the Employer or any Relevant Group Company for
whose activities on behalf of the Employer or Relevant Group Company the
Employee had a material direct or indirect responsibility during the Relevant
Period and/or with whom he had material contact in the course of their
employment, appointment or engagement during the Relevant Period and/or who by
reason of their employment, appointment or engagement and in particular their
seniority and expertise or knowledge of trade secrets or Confidential
Information of the Employer or Relevant Group Company or knowledge of or
influence over its/their clients, customers or suppliers is to be regarded as a
material asset of the Employer or any Relevant Group Company;
“the Employee”
Peter Sephton;
“the Employer”
Brady Corporation Limited;
“Group”
the Employer and every Group Company wherever registered or incorporated;
“Group Company”
the Employer and its Parent Undertakings, its Subsidiary Undertakings and the
Subsidiary Undertakings of any of its Parent Undertakings from time to time
(“Parent Undertaking” and “Subsidiary Undertaking” having the meanings set out
in section 1162 Companies Act 2006);
“the Group”
the Employer and its Parent Undertakings, its Subsidiary Undertakings and the
Subsidiary Undertakings of any of its Parent Undertakings from time to time
(“Parent Undertaking” and “Subsidiary Undertaking” having the meanings set out
in section 1162 Companies Act 2006);
“Products or Services”
products or services which are of the same kind as, or of a materially similar
kind to, or competitive with, any products or services supplied or provided by
the Employer or any Relevant Group Company within the Relevant Period and with
which the Employee was involved in the course of his employment during the
Relevant Period;
“Recognised Investment Exchange”
has the meaning give to it in section 285 of the Financial Services and Markets
Act 2000;





--------------------------------------------------------------------------------




“Relevant Customer”
any person, firm, company or organisation who or which at any time during the
Relevant Period is or was:
negotiating with the Employer or any Relevant Group Company for the sale or
supply of Relevant Products or Services; or
a client or customer of, or in the habit of dealing with, the Employer or
Relevant Group Company for the sale or supply of Relevant Products or Services,
and in each case:
with whom or which the Employee was directly concerned or connected or of whom
or which the Employee had personal knowledge during the Relevant Period in the
course of his employment; and/or
with whom any individuals reporting to the Employee were directly concerned or
connected during the Relevant Period in the course of their employment; and/or
about, or in respect of, whom the Employee has, during the Relevant Period,
received Confidential Information
“Relevant Group Company”
any company in the Group (other than the Employer) for which the Employee
performed services or was an officer or director of or for/in respect of which
he had operational/management responsibility at any time during the Relevant
Period;
“Relevant Period”
the period of 18 months immediately before the Termination Date;
“Relevant Products or Services”
products or services of any Group Company which sale or supply, promotion or
provision on any basis, the Employee was directly or otherwise materially
concerned or connected or of which he had personal knowledge during the Relevant
Period;
“Restricted Organisations”
Panduit, 3M, Takkt, Manutan, RS Components, Premier Farnell, Zebra, Grainger,
XpressMyself.com Kroschke, Weidmueller, Raja, Worldmark, Hellerman Tyton,
Phoenix Contact, Schreiner Group, Cembre, Indetco, Arco, Materlock, TE
Connectivity, Wolk, Uline and Amazon.
“Restricted Territory”
UK, France, Germany, Italy, Spain, Russia, Poland, Turkey, USA, Saudi Arabia,
Qatar, Dubai and South Africa and any area or territory in which the Employee
worked or to which the Employee was assigned or had operational/management
responsibility by the Employer or any Relevant Group Company at any time during
the Relevant Period;
“Termination Date”
July 31, 2013









--------------------------------------------------------------------------------




SCHEDULE 5


Dated March 25, 2013
WITHOUT PREJUDICE AND SUBJECT TO CONTRACT
BRADY CORPORATION LIMITED
PETER SEPHTON
Second Compromise agreement
 

SECOND COMPROMISE AGREEMENT


THIS AGREEMENT is made on March 25, 2013
BETWEEN:
(1)
BRADY CORPORATION LIMITED whose registered office is at Wildmere Industrial
Estate, Banbury, Oxfordshire OX16 3JU (the Employer); and

(2)
PETER SEPHTON of The Coach House, Severnstoke Bank, Severnstoke WR8 9JG (the
Employee)



1.    DEFINITIONS


1.1    In this Agreement the following expressions have the following meanings:


“the Adviser”
the person named as Adviser in Schedule 2;
“the First Compromise Agreement”
the compromise agreement between the Employer and the Employee dated [date];
“Group Company”
the Employer and its Parent Undertakings, its Subsidiary Undertakings and the
Subsidiary Undertakings of any of its Parent Undertakings from time to time
(“Parent Undertaking” and “Subsidiary Undertaking” having the meanings set out
in section 1162 Companies Act 2006);
“PAYE deductions”
deductions made to comply with or to meet any liability of the Employer to
account for tax pursuant to regulations made under Chapter 2 of Part 11 of the
Income Tax (Earnings and Pensions) Act 2003 and to comply with any obligation to
make a deduction in respect of national insurance contributions;
“the Termination Date”
31 July 2013;



2.    BASIS OF AGREEMENT


2.1    The parties entered into the First Compromise Agreement to record and
implement the terms on which they agreed to settle all outstanding claims which
the Employee has or may have against the Employer or any company in the Group or
any of its/their respective directors, officers or employees arising out of or
in connection with or as a consequence of his employment and/or its termination
and/or his resignation from office.




--------------------------------------------------------------------------------






2.2    The parties have entered into this Agreement to supplement the terms of
the First Compromise Agreement.


2.3    The parties agree that the terms of the First Compromise Agreement remain
in full force and effect and nothing in this Agreement is intended to supersede
the terms of the First Compromise Agreement, with the exception of the claims
specified at Schedule 1 of this Agreement which shall supersede those specified
at Schedule 1 of the First Compromise Agreement.


2.4    The terms set out in this Agreement and the First Compromise Agreement
constitute the entire Agreement between the parties and are without admission of
liability on the part of the Employer or the Group.


2.5    The Employer is entering into this Agreement for itself and as agent for
and trustee of all companies in the Group and is duly authorised to do so. The
parties intend that each company in the Group should be able to enforce in its
own right the terms of this Agreement which expressly or impliedly confer a
benefit on that company subject to and in accordance with the provisions of the
Contracts (Rights of Third Parties) Act 1999.


3.    FULL AND FINAL SETTLEMENT


3.1    The Employee accepts the terms of this Agreement and the First Compromise
Agreement in full and final settlement of all sums due to the Employee from the
Employer or any company in the Group and all claims in all jurisdictions under
contract, tort, statute or otherwise which the Employee has or may have against
the Employer or any company in the Group or its/their respective officers,
directors or employees arising out of or in connection with or as a consequence
of his position as a director or officer of the Employer and other companies in
the Group and/or his resignation from such offices, or his employment and/or its
termination (whether such claims are, or could be, known to the parties, and
including any claims which may arise in the future) including but not limited to
the claims specified in Schedule 1, each of which is hereby intimated and
waived.


3.2    The Employee agrees to refrain from commencing any action or issuing any
proceedings against the Employer or any company in the Group or its/their
respective officers, directors or employees in respect of any claims referred to
in Clause 3.1 including the claims specified in Schedule 1.


3.3    Neither the settlement and waiver in Clause 3.1 nor the agreement to
refrain from proceedings in Clause 3.2 applies to any claim:
    
3.3.1    for personal injury of which the Employee is not aware at the date of
this Agreement (and the Employee warrants he is not aware of any facts or
circumstances that may give rise to a person injury claim against the Employer
or any Group Company; or


3.3.2    for the benefits due to him pursuant to this Agreement.






--------------------------------------------------------------------------------




4.    NO KNOWLEDGE OF OTHER CLAIMS


4.1    The Employee confirms that he is not aware of any claims other than those
specified in Schedule 1 or facts or circumstances that may give rise to any
claim against the Employer or any Group companies or any of its/their respective
officers, directors or employees in relation to any other matters.


4.2    The Employee represents and warrants that:


4.2.1    he has instructed the Adviser to advise as to whether he has or may
have any claims, including statutory claims, against the Employer or any company
in the Group or its/their respective officers, directors and employees arising
out of or in connection with his employment or its termination;


4.2.2    he has provided the Adviser with all available information which the
Adviser requires or may require in order to advise whether he has any such
claims; and


4.2.3    the Adviser has advised him that, on the basis of the information
available to the Adviser, his only claims or particular complaints against the
Employer or any Group Company or its/their respective officers, directors and
employees whether statutory or otherwise are those listed in Schedule 1 of this
Agreement and that he has no other claim against the Employer or any company in
the Group or its/their respective officers, directors and employees whether
statutory or otherwise.


4.3    In the event of the Employee commencing any action or issuing or pursuing
any proceedings or being granted any judgment against the Employer or any Group
Company or any of its/their officers, directors or employees whether arising out
of his resignation from office or directorships or his employment or its
termination the Employee shall indemnify the Employer or relevant company in the
Group in respect of:


4.3.1    its legal costs of defending such action or proceedings (including
reasonable legal and professional fees and disbursements together with VAT
thereon); and


4.3.2    any award or judgment;


and such part of the Termination Payment (as defined in the First Compromise
Agreement) equivalent to the amount of such costs, award or judgment shall
become immediately repayable to the Employer or relevant company in the Group as
a debt.
5.    COMPLIANCE WITH STATUTORY PROVISIONS


5.1    To the extent that they are relevant, the conditions regulating
compromise agreements and compromise contracts under the following instruments
and provisions (as subsequently consolidated, modified or re-enacted from time
to time) are satisfied: the Sex Discrimination Act 1975; the Race Relations Act
1976; Schedule 3A of the Disability Discrimination Act 1995; the Employment
Rights Act 1996; the Working Time Regulations 1998; the National Minimum Wage
Act 1998; the Employment Relations Act 1999; Schedule 4 of the Employment
Equality (Sexual Orientation) Regulations 2003;Schedule 4 of the Employment




--------------------------------------------------------------------------------




Equality (Religion or Belief) Regulations 2003; Schedule 5 of the Employment
Equality (Age) Regulations 2006; the Pensions Act 2008; paragraphs (c) and (d)
of section 147(3) of the Equality Act 2010.


5.2    The Employee confirms that:


5.2.1    he has received advice from the Adviser (who is a relevant independent
adviser within the meaning of the provisions referred to in Clause 5.1) as to
the terms and effect of this Agreement and in particular its effect on his
ability to pursue his rights before an Employment Tribunal; and


5.2.2    he will procure that the Adviser signs the Certificate in Schedule 2.


6.    WARRANTIES AND REPRESENTATIONS


6.1    The Employee warrants as a strict condition of this Agreement and
represents to the Employer that up to and as at the later of the Termination
Date and the date this Agreement becomes binding in accordance with Clause 7,
the Employee:


6.1.1    has not committed any breach of any duty owed to the Employer or any
company in the Group;


6.1.2    has not retained any software or computer programs, documents or copies
(electronically or otherwise) which belong to the Employer or any company in the
Group or to which the Employer or any company in the Group is entitled;


6.1.3    has not done or failed to do anything, which act or omission amounts to
a repudiatory breach of the express or implied terms of his employment with the
Employer or which, if it were to be done or omitted after the date of this
Agreement, would be in breach of any of its terms;


6.1.4    has not commenced any action or issued any proceedings against the
Employer or any company in the Group or any of its/their respective officers or
employees.


6.2    For the avoidance of doubt, the Employee accepts that the Employer is
under no obligation to make the Termination Payment or provide any benefits if:


6.2.1    the Employee is in breach of any of the warranties referred to in this
Clause 6 or elsewhere in this Agreement; or


6.2.2    on or before the Termination Date the Employee does or fails to do, or
has done or failed to do, anything which act or omission amounts to a
repudiatory breach of the express or implied terms of his employment with the
Employer.






--------------------------------------------------------------------------------




7.    WITHOUT PREJUDICE


7.1    Notwithstanding that this Agreement is marked “without prejudice and
subject to contract” when the Agreement has been dated and signed by/ on behalf
of the parties and is accompanied by the Certificate in Schedule 2 signed by the
Adviser it will become an open and binding agreement between the parties.


8.    GOVERNING LAW AND JURISDICTION


8.1    This Agreement is governed by the law of England and Wales and any
dispute is subject to the exclusive jurisdiction of the courts and tribunals of
England and Wales.












SCHEDULE 1
CLAIMS
All and any claims
1.    for damages for breach of contract howsoever arising;
2.    for pay in lieu of notice or damages for termination of employment without
notice or on short notice;
3.    in respect of outstanding pay, holiday pay (including statutory holiday
whether under the Working Time Regulations 1998 or otherwise), overtime,
bonuses, commission and benefits in kind;
4.    for a redundancy payment whether statutory under the Employment Rights Act
1996 or otherwise;
5.    under or relying on the Equal Pay Act 1970, Article 141 of the Treaty of
Rome or Article 157 of the Treaty on the Functioning of the European Union;
6.    in respect of discrimination, harassment or victimisation under the Sex
Discrimination Act 1975; the Race Relations Act 1976; the Disability
Discrimination Act 1995; the Employment Equality (Sexual Orientation)
Regulations 2003; the Employment Equality (Religion or Belief) Regulations 2003;
the Employment Equality (Age) Regulations 2006;
7.    in respect of unlawful deductions from wages or payments, under Part II of
the Employment Rights Act 1996;
8.    in respect of unfair dismissal under the Employment Rights Act 1996;
9.    under Part V of the Employment Rights Act 1996 in respect of detriment
suffered in relation to: jury service, under section 43M; health and safety,
under section 44; Sunday working, under section 45; the Working Time Regulations
1998, under section 45A; making a protected disclosure, under section 47B;




--------------------------------------------------------------------------------




10.    for damages for distress, anxiety or financial loss caused by harassment
under Section 3 of the Protection from Harassment Act 1997;
11.    in respect of a breach of the Working Time Regulations 1998;
12.    in respect of a failure to comply with obligations under the Human Rights
Act 1998;
13.    for damages under Section 13 of the Data Protection Act 1998;
14.    under section 120 of the Equality Act 2010 relating to: age
discrimination or harassment related to age, disability discrimination or
harassment related to disability; marriage and civil partnership discrimination;
race discrimination or harassment related to race; religious or belief-related
discrimination or harassment related to religion or belief; sex discrimination,
harassment related to sex, or sexual harassment under section 26(2); harassment
under section 26(3) (less favourable treatment because of a rejection of or
submission to harassment related to sex, or gender reassignment, or sexual
harassment); sexual orientation discrimination or harassment related to sexual
orientation; victimisation; or in respect of a breach of an equality rule or
non-discrimination rule under the Equality Act 2010;
15.    in respect of a breach of an equality clause under the Equality Act 2010,
Article 141 of the Treaty of Rome or Article 157 of the Treaty on the
Functioning of the European Union;
16.    in respect of the right not to suffer a detriment under section 55 of the
Pensions Act 2008.
































--------------------------------------------------------------------------------




SCHEDULE 2
ADVISER'S CERTIFICATE
I confirm that:
1.    I am a relevant independent adviser (as defined in the provisions referred
to in Clause 5.1 of the Second Compromise Agreement between Peter Sephton (the
Employee) and the Employer, to which this Certificate is annexed).


2.    I have advised the Employee of the terms and the effect of the Agreement
and in particular its effect on his ability to pursue a claim before an
Employment Tribunal.


3.    There is in force a contract of insurance covering the risk of a claim by
the Employee in respect of loss arising in consequence of the advice.
Adviser's signature        /s/ ANDREA LONDON
Adviser's name            Andrea London
Title                 Partner
Adviser's business address        Rosenblatt Solicitors
9-13 St Andrew Street
London EC4A 3AF
    






























THIS AGREEMENT has been signed on behalf of the Employer and executed and
delivered as a deed by the Employee on the date set out at the beginning.






--------------------------------------------------------------------------------




SIGNED by                        /s/ FRANK M. JAEHNERT
for and on behalf of THE EMPLOYER             Frank M. Jaehnert
President and Chief Executive Officer




EXECUTED AND DELIVERED as a             /s/ PETER C. SEPHTON
Deed by THE EMPLOYEE in the                Peter C. Sephton
presence of:    


Witness signature:                    /s/ MILLIE SEPHTON
Name:                            Millie Sephton
Occupation:                        Student






THIS AGREEMENT has been signed on behalf of the Employer and executed and
delivered as a deed by the Employee on the date set out at the beginning.


SIGNED by                        /s/ FRANK M. JAEHNERT
for and on behalf of THE EMPLOYER             Frank M. Jaehnert
President and Chief Executive Officer




EXECUTED AND DELIVERED as a             /s/ PETER C. SEPHTON
Deed by THE EMPLOYEE in the                Peter C. Sephton
presence of:    


Witness signature:                    /s/ MILLIE SEPHTON
Name:                            Millie Sephton
Occupation:                        Student






















